Derrick C. Wiley v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-107-CR

     DERRICK C. WILEY,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 278th District Court
Leon County, Texas
Trial Court # 7927B
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Derrick C. Wiley pleaded guilty to possession of a controlled substance.  Pursuant to a plea
bargain, the court deferred an adjudication of guilty and placed Wiley on unadjudicated community
supervision.  The court adjudicated Wiley’s guilt and sentenced him to five years’ imprisonment
on December 13, 2002.  Wiley filed a notice of appeal on April 1, 2003.
      Because Wiley filed a motion for new trial, his notice of appeal was due on March 13, 2003. 
See Tex. R. App. P. 26.2(a)(2).  Wiley filed his notice of appeal nineteen days’ late.  Because
Wiley did not timely file a notice of appeal, we dismiss the appeal for want of jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Fowler v. State, 16 S.W.3d 426,
428 (Tex. App.—Waco 2000, pet. ref’d).

                                                                         PER CURIAM

Before Chief Justice Davis, 
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed July 9, 2003
Do not publish
[CR25]